Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT

 

Dated as of March 18, 2005

 

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”) among ALDERWOODS
GROUP, INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           WHEREAS, the Borrower, the Lenders and the Administrative Agent
have entered into a Credit Agreement dated as of September 17, 2003 (such Credit
Agreement, as amended, supplemented or otherwise modified through the date
hereof, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement;

 

(2)           WHEREAS, the Borrower and the Required Lenders have agreed to
amend the Credit Agreement as hereinafter set forth.

 


SECTION 1.           AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS,
EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2, HEREBY AMENDED AS FOLLOWS:


 


(A)           SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY AMENDING
AND RESTATING CLAUSE (A) OF THE DEFINITION OF “CONSOLIDATED FIXED CHARGE
COVERAGE RATIO” TO READ IN FULL AS FOLLOWS:


 

“(a)(i) Consolidated EBITDA for the period of the four consecutive fiscal
quarters ending on such date, plus (ii) all federal, state, local and foreign
property taxes payable by the Borrower and its Subsidiaries during such period,
less (iii) the aggregate amount of all Capital Expenditures made by or on behalf
of the Borrower and its Subsidiaries during such period to”

 


(B)           SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
AMENDING AND RESTATING THE DEFINITION OF “LETTER OF CREDIT SUBLIMIT” TO READ IN
FULL AS FOLLOWS:


 

““Letter of Credit Sublimit” means an amount equal to $35,000,000.  The Letter
of Credit Sublimit is a part of, and not in addition to, the Revolving Credit
Facility.”

 


(C)           SECTION 2.05(B)(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE WORD “OR” AFTER THE REFERENCE TO “(D)” IN THE THIRD LINE THEREOF
WITH A COMMA AND BY ADDING THE WORDS “OR (K)” AFTER THE REFERENCE TO “(H)” IN
THE THIRD LINE THEREOF.


 


(D)           SECTION 2.05(B)(III) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN FULL TO READ AS FOLLOWS:


 

“(iii) Upon the sale by any Loan Party or any of its Subsidiaries of any of its
capital stock or other Equity Interests, other than (A) the sale of capital
stock or other Equity Interests of a Subsidiary of a Loan Party to any Loan
Party, (B) the sale of capital stock or other Equity Interests of a
non-Guarantor to a Subsidiary of a Loan Party that is a non-Guarantor or (C) the

 

--------------------------------------------------------------------------------


 

sale of capital stock or other Equity Interests of the Borrower to participants
in an employee stock purchase, equity incentive, deferred compensation or
similar plan of the Borrower pursuant to any such plan in connection with a
Disposition permitted by Section 7.05(k) (in each case, to the extent not
prohibited by Sections 7.03, 7.05 and 7.06), the Borrower shall prepay an
aggregate principal amount of Loans equal to 50% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by any Loan Party or such
Subsidiary.”

 


(E)           SECTION 7.03(K) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN FULL TO READ AS FOLLOWS:


 

“(k)         Loans or advances to officers, employees or consultants of the
Borrower or any of its Subsidiaries for travel and moving expenses in the
ordinary course of business for bona fide business purposes of the Borrower or
any of its Subsidiaries, or to participants in an employee stock purchase,
equity incentive, deferred compensation or similar plan of the Borrower to the
extent resulting from deferral of payments owing by such participants under and
in accordance with the terms of such plans; provided, that such loans or
advances are made in compliance with the Sarbanes-Oxley Act of 2002, as
amended;”

 


(F)            SECTION 7.05 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE WORD “AND” AT THE END OF CLAUSE (I) THEREOF, ADDING THE WORD “AND”
AT THE END OF CLAUSE J THEREOF AND ADDING A NEW CLAUSE (K) TO READ IN FULL AS
FOLLOWS:


 

“(k)         Dispositions of common stock of the Borrower made by the Borrower
in connection with any employee stock purchase, equity incentive, deferred
compensation or similar plan of the Borrower to participants in such plan;”

 


(G)           SECTION 7.06 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REDESIGNATING CLAUSE (G) THEREOF AS CLAUSE (I), BY REDESIGNATING CLAUSE (H)
THEREOF AS CLAUSE (J), AND BY ADDING NEW CLAUSES (G) AND (H), TO READ IN FULL AS
FOLLOWS:


 

“(g)         the Borrower may repurchase or otherwise acquire shares of the
common stock of the Borrower for contribution to any employee stock purchase,
equity incentive, deferred compensation or similar plan in the ordinary course
of business; provided that the aggregate amount of such purchases or
acquisitions in any calendar year, when aggregated with Restricted Payments
permitted by clause (h) below, shall not exceed the sum of (x) $2.0 million and
(y) the amount of Restricted Payments permitted but not made pursuant to this
clause (g) and clause (h) below in the immediately preceding calendar year;

 

(h)           the Borrower may redeem, repurchase, retire or otherwise acquire
any Equity Interests of the Borrower or any Subsidiary of the Borrower held by
any of the Borrower’s current or former directors, employees or consultants (or
those of any of its Subsidiaries) pursuant to any management equity subscription
agreement, employment agreement or stock option agreement; provided that the
aggregate price paid for all such redeemed, repurchased, retired or acquired
Equity Interests in any calendar year, when aggregated with Restricted Payments
permitted by clause (g) above, shall not exceed the sum of (x) $2.0 million and
(y) the amount of Restricted Payments permitted but not made pursuant to clause
(g) above and this clause (h) in the immediately preceding calendar year;”

 


SECTION 2.           CONDITIONS OF EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE (THE “FOURTH AMENDMENT EFFECTIVE
DATE”) WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT EXECUTED BY THE BORROWER, EACH L/C ISSUER AND THE

 

2

--------------------------------------------------------------------------------


 


REQUIRED LENDERS OR, AS TO ANY OF THE LENDERS, ADVICE SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT SUCH LENDER HAS EXECUTED THIS AMENDMENT AND THE
CONSENT ATTACHED HERETO EXECUTED BY EACH OF THE LOAN PARTIES (OTHER THAN THE
BORROWER) AND THE BORROWER SHALL HAVE PAID ALL REASONABLE COSTS AND EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT INVOICED TO THE BORROWER IN REASONABLE DETAIL) INCURRED IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT.


 


SECTION 3.           REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  THE
BORROWER REPRESENTS AND WARRANTS AS FOLLOWS:


 

(a)           The execution, delivery and performance by each Loan Party of this
Amendment and each Loan Document as amended by the Amendment, are within such
Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries other than as
contemplated hereby or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

(b)           This Amendment and the consent attached hereto, when delivered
hereunder, will have been duly executed and delivered by each Loan Party that is
a party hereto and thereto.  This Amendment and the consent attached hereto,
when so delivered, will constitute a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is a party hereto and
thereto in accordance with its terms.

 


SECTION 4.           REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT, THE NOTES
AND THE LOAN DOCUMENTS.  (A) ON AND AFTER THE FOURTH AMENDMENT EFFECTIVE DATE,
EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH
REFERENCE IN THE NOTES AND EACH OF THE OTHER LOAN DOCUMENTS TO “THE CREDIT
AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS
AMENDED BY THIS AMENDMENT.


 

(b)           The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (except to the extent limited by the terms
of the Collateral Documents) of the Loan Parties under the Loan Documents, in
each case as amended by this Amendment.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 


SECTION 5.           COSTS, EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND ALL
COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION, MODIFICATION AND AMENDMENT
OF THIS AMENDMENT AND THE OTHER INSTRUMENTS AND DOCUMENTS TO BE DELIVERED
HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF

 

3

--------------------------------------------------------------------------------


 


COUNSEL FOR THE ADMINISTRATIVE AGENT INVOICED TO THE BORROWER IN REASONABLE
DETAIL) IN ACCORDANCE WITH THE TERMS OF SECTION 10.04 OF THE CREDIT AGREEMENT.


 


SECTION 6.           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AMENDMENT.


 


SECTION 7.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ALDERWOODS GROUP, INC.

 

 

 

 

 

By:

/s/ Kenneth Sloan

 

 

Name: Kenneth Sloan

 

Title: Executive Vice President and Chief
Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. as Administrative Agent,

 

Swing Line Lender and L/C Issuer

 

 

 

 

 

By:

 /s/ Don B. Pinzon

 

 

Name: Don B. Pinzon

 

Title: Vice President

 

 

 

[Signatures for the following lenders a party hereto omitted:

 

ACCESS INSTITUTIONAL LOAN FUND

 

ACM INCOME FUND

 

ADDISON CDO LIMITED

 

ALLIANCE GLOBAL STRATEGIC INCOME

 

ANTARES CAPITAL CORPORATION

 

ANTARES CAPITAL CORPORATION

 

ANTARES FUNDING LP CO LTD

 

ARCHIMEDES FUNDING III LTD

 

ARCHIMEDES FUNDING IV (CAYMAN) LTD

 

ARES ENHANCED LOAN INVESTMENT

 

ARES IX CLO LTD

 

ARES VII CLO LTD

 

ARES VIII CLO LTD

 

ATRIUM III

 

AURUM CLO 2002-1 LTD

 

AVERY POINT CLO LTD

 

BABSON CLO LTD 2004-1

 

BABSON CLO LTD 2004-11

 

BABSON CLO LTD. 2003-1

 

BANK OF AMERICA

 

BANK OF AMERICA

 

BANK OF AMERICA

 

BANK OF AMERICA (DEAL PLUG)

 

BANK OF AMERICA TRADE

 

BANK OF AMERICA TRADE

 

BIG SKY III SENIOR LOAN TRUST

 

BIG SKY SENIOR LOAN FUND LTD

 

BILL & MELINDA GATES FOUNDATION

 

BIRCHWOOD FUNDING LLC

 

BLACKROCK GLOBAL FLOATING RATE

 

BLACKROCK LIMITED DURATION INCOME

 

BLACKROCK SENIOR INCOME SERIES

 

BLACKROCK SENIOR LOAN TRUST

 

BRYN MAWR CLO LTD BY: DEERFIELD

 

BUSHNELL CBNA LOAN FUNDING

 

CARLYLE HIGH YIELD PARNTERS II LTD

 

CARLYLE HIGH YIELD PARTNERS III LTD

 

CARLYLE HIGH YIELD PARTNERS IV LTD

 

CARLYLE HIGH YIELD PARTNERS LP

 

CARLYLE HIGH YIELD PARTNERS VI LTD

 

CARLYLE LOAN INVESTMENT LTD

 

CARLYLE LOAN OPPORTUNITY FUND

 

CASTLE HILL III CLO LTD

 

CITIGROUP INVESTMENTS CORPORATE

 

CLYDESDALE CLO 2001-1 LTD

 

CLYDESDALE CLO 2001-1 LTD

 

--------------------------------------------------------------------------------


 

 

CLYDESDALE CLO 2003 LTD

 

CLYDESDALE CLO 2004 LTD

 

COOKSMILL

 

CORONA TRUST

 

COSTANTINUS EATON VANCE CDO V, LTD

 

CSAM FUNDING III

 

CSAM SYNDICATED LOAN FUND

 

DEUTSCHE BANK AG (NEW YORK BRANCH)

 

EAGLE MASTER FUND LTD

 

EATON VANCE CDO II LTD

 

EATON VANCE CDO VI LTD

 

EATON VANCE FLOATING RATE INCOME

 

EATON VANCE INSTITUTIONAL SENIOR

 

EATON VANCE LIMITED DURATION INCOME

 

EATON VANCE SENIOR FLOATING-RATE

 

EATON VANCE SENIOR INCOME TRUST

 

EATON VANCE VT FLOATING-RATE

 

ECL FUNDING LLC

 

ELT LTD

 

ENDURANCE CLO I LTD

 

FIRST 2004-II CLO LTD

 

FLAGSHIP CLO 2001-1

 

FLAGSHIP CLO II

 

FLAGSHIP CLO III

 

FOREST CREEK CLO LTD

 

FRANKLIN CLO I LIMITED

 

FRANKLIN CLO II, LIMITED

 

FRANKLIN FLOATING RATE DAILY ACCESS

 

FRANKLIN FLOATING RATE MASTER

 

FRANKLIN FLOATING RATE TRUST

 

FRANKLIN TEMPLETON LIMITED DURATION

 

FRF CORPORATION

 

GALAXY CLO 1999-1 LTD

 

GALAXY CLO 2003-1 LTD

 

GRAYSON & CO

 

GSC PARTNERS GEMINI FUND LIMITED

 

HANOVER SQUARE CLO LTD

 

IKB CAPITAL CORPORATION

 

ING ORYX CLO LTD

 

ING PRIME RATE TRUST

 

ING SENIOR INCOME FUND

 

JISSEKIKUN FUNDING LTD

 

JUPITER LOAN FUNDING LLC

 

JUPITER LOAN FUNDING LLC

 

KZH CRESCENT 3 LLC

 

KZH SOLEIL LLC

 

KZH SOLEIL-2 LLC

 

LANDMARK III CDO LIMITED

 

LCM II LIMITED PARTNERSHIP

 

LCM IV LTD

 

LOAN FUNDING I LLC

 

LOAN FUNDING I LLC

 

LOAN FUNDING III LLC

 

LOAN FUNDING VI LLC

 

LOAN FUNDING VIII

 

LOAN STAR STATE TRUST

 

--------------------------------------------------------------------------------


 

 

LONG GROVE CLO LTD

 

LOOMIS SAYLES SENIOR LOAN FUND LLC

 

MAGNETITE ASSET INVESTORS III LLC

 

MAGNETITE IV CLO LIMITED

 

MAGNETITE V CLO LIMITED

 

MASSACHUSETTS MUTUAL LIFE INSURANCE

 

MERRILL LYNCH BUSINESS FINANCIAL

 

MERRILL LYNCH BUSINESS FINANCIAL

 

MONUMENT PARK CDO LTD

 

MORGAN STANLEY PRIME INCOME TRUST

 

MORGAN STANLEY SENIOR FUNDING INC

 

MORGAN STANLEY SENIOR FUNDING INC

 

MUIRFIELD TRADING LLC

 

NATIONAL CITY BANK

 

NATIONAL CITY BANK

 

NAVIGATOR CDO 2003 LTD LASALLE BANK

 

NAVIGATOR CDO 2004 LTD

 

NAVIGATOR CDO 2004 LTD

 

NEMEAN CLO LTD

 

NEW ALLIANCE GLOBAL CDO LIMITED

 

NOMURA BOND & LOAN FUND

 

NORTHWOODS CAPITAL II LTD

 

NORTHWOODS CAPITAL III LIMITED

 

NORTHWOODS CAPITAL IV LIMITED

 

NUVEEN FLOATING RATE INCOME OPPORTU

 

NUVEEN TAX-ADVANTAGED TOTAL RETURN

 

PIMCO FLOATING INCOME FUND

 

PIMCO FLOATING RATE INCOME FUND

 

PIMCO FLOATING RATE STRATEGY FUND

 

PIMCO HIGH YIELD FUND

 

PPM - SHADOW CREEK FUNDING LLC

 

PPM MONARCH BAY FUNDING LLC

 

PPM SPYGLASS FUNDING TRUST

 

PUTNAM FLOATING RATE INCOME FUND

 

RACE POINT CLO LIMITED

 

RACE POINT II CLO LIMITED

 

ROSEMONT CLO LTD

 

SANKATY HIGH YIELD PARTNERS II LP

 

SANKATY HIGH YIELD PARTNERS II LP

 

SEABOARD CLO 2000 LTD

 

SENIOR DEBT PORTFOLIO

 

SENIOR LOAN FUND

 

SEQUILS - CUMBERLAND 1 LTD

 

SEQUILS ING I (HBDGM) LTD

 

SEQUILS MAGNUM LTD

 

SIMSBURY CLO LIMITED

 

SKY CBNA LOAN FUNDING LLC

 

SKY CBNA LOAN FUNDING LLC

 

SOUTHPORT CLO LIMITED

 

SRF 2000 INC

 

SUFFIELD CLO LIMITED

 

SUN LIFE ASSURANCE CO OF CANADA

 

TCW SELECT LOAN FUND LIMITED

 

TOLLI & CO

 

TRUMBULL THC2 LOAN FUNDING LLC

 

TRYO CLO LTD 2000-1

 

--------------------------------------------------------------------------------


 

 

UNION SQUARE CDO LTD

 

VAN KAMPEN SENIOR INCOME TRUST

 

VAN KAMPEN SENIOR INCOME TRUST

 

VAN KAMPEN SENIOR LOAN FUND

 

VAN KAMPEN SENIOR LOAN FUND

 

VELOCITY CLO LTD

 

WAVELAND-INGOTS,LTD

 

WESTERN ASSET FLOATING RATE HIGH

 

WINGED FOOT FUNDING TRUST

 

WINGED FOOT FUNDING TRUST

 

WRIGLEY CDO, LIMITED]

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of March 18, 2005

 

 

Each of the undersigned, hereby consents to the foregoing Amendment and hereby
confirms and agrees that (a) notwithstanding the effectiveness of such
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of such Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment, and (b) the Collateral Documents to
which each of the undersigned is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all of the Secured
Obligations (in each case, as defined therein) except to the extent limited by
the terms of the Collateral Documents.

 

 

 

Each of the Loan Parties listed on Annex A hereto

 

 

 

 

 

By:

/s/ Jeffrey Lowe

 

 

Name: Jeffrey Lowe

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ALDERWOODS (TEXAS), L.P.
By: Alderwoods (Partner), Inc., its general partner

 

 

 

 

 

By:

/s/ Jeffrey Lowe

 

 

Name: Jeffrey Lowe

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DIRECTORS (TEXAS), L.P.
By: DSP General Partner, Inc., its general partner

 

 

 

 

 

By:

/s/ Jeffrey Lowe

 

 

Name: Jeffrey Lowe

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ALABAMA

Advanced Planning (Alabama), Inc.

 

ALASKA

Alderwoods (Alaska), Inc.

 

ARIZONA

Alderwoods (Arizona), Inc.

Phoenix Memorial Park Association

 

ARKANSAS

Alderwoods (Arkansas), Inc.

 

CALIFORNIA

Advance Funeral Insurance Services

Alderwoods (Texas), Inc.

Alderwoods Group (California), Inc.

Directors Succession Planning II, Inc.

Directors Succession Planning, Inc.

DSP General Partner II, Inc.

Earthman LP, Inc.

Universal Memorial Centers V, Inc.

Universal Memorial Centers VI, Inc.

Whitehurst-Lakewood Memorial Park and Funeral Service

A.L. Cemetery

Colton Funeral Chapel, Inc.

Custer Christiansen Covina Mortuary, Inc.

Dimond Service Corporation

Glasband-Malinow-Weinstein Mortuary, Inc.

Glasband-Willen Mortuaries

Grove Colonial Mortuary, Inc.

Harbor Lawn Memorial Park, Inc.

Home of Peace Memorial Park and Mausoleum, Inc.

Neel Funeral Directors, Inc.

RH Mortuary Corporation

Richardson-Peterson Mortuary, Inc.

San Fernando Mortuary, Inc.

White Funeral Home, Inc.

Workman Mill Investment Company

 

COLORADO

Alderwoods (Colorado), Inc.

 

CONNECTICUT

Alderwoods (Connecticut), Inc.

 

--------------------------------------------------------------------------------


 

DELAWARE

Administration Services, Inc.

Alderwoods (Alabama), Inc.

Alderwoods (Commissioner), Inc.

Alderwoods (Delaware), Inc.

Alderwoods (Mississippi), Inc.

American Burial and Cremation Centers, Inc.

DSP General Partner, Inc.

H.P. Brandt Funeral Home, Inc.

Lienkaemper Chapels, Inc.

Osiris Holding Corporation

RH Cemetery Corp.

RH Satellite Properties Corp.

Rose Hills Company

Rose Hills Holdings Corp.

 

FLORIDA

Coral Ridge Funeral Home and Cemetery, Inc.

Funeral Services Acquisition Group, Inc.

Garden Sanctuary Acquisition, Inc.

Kadek Enterprises of Florida, Inc.

Levitt Weinstein Memorial Chapels, Inc.

MHI Group, Inc.

Naples Memorial Gardens, Inc.

Osiris Holding of Florida, Inc.

Security Trust Plans, Inc.

 

GEORGIA

Advanced Planning of Georgia, Inc.

Alderwoods (Georgia), Inc.

Alderwoods (Georgia) Holdings, Inc.

Green Lawn Cemetery Corporation

Poteet Holdings, Inc.

Southeastern Funeral Homes, Inc.

 

IDAHO

Alderwoods (Idaho), Inc.

 

ILLINOIS

Alderwoods (Chicago Central), Inc.

Alderwoods (Chicago North), Inc.

Alderwoods (Chicago South), Inc.

Alderwoods (Illinois), Inc.

Chapel Hill Memorial Gardens & Funeral Home Ltd.

Chicago Cemetery Corporation

Elmwood Acquisition Corporation

Mount Auburn Memorial Park, Inc.

Pineview Memorial Park, Inc.

Ridgewood Cemetery Company, Inc.

Ruzich Funeral Home, Inc.

The Oak Woods Cemetery Association

Woodlawn Cemetery of Chicago, Inc.

 

--------------------------------------------------------------------------------


 

Woodlawn Memorial Park, Inc.

 

INDIANA

Advance Planning of America, Inc.

Alderwoods (Indiana), Inc.

Ruzich Funeral Home, Inc.

 

IOWA

Alderwoods (Iowa), Inc.

 

KANSAS

Alderwoods (Kansas), Inc.

 

KENTUCKY

Alderwoods (Partner), Inc.

 

LOUISIANA

Alderwoods (Louisiana), Inc.

 

MARYLAND

Alderwoods (Maryland), Inc.

 

MASSACHUSETTS

Alderwoods (Massachusetts), Inc.

Doba Haby Insurance Agency, Inc.

 

MICHIGAN

Alderwoods (Michigan), Inc.

AMG, Inc.

WMP, Inc.

 

MINNESOTA

Alderwoods (Minnesota), Inc.

 

MISSISSIPPI

Family Care, Inc.

Stephens Funeral Fund, Inc.

 

MISSOURI

Alderwoods (Missouri), Inc.

 

MONTANA

Alderwoods (Montana), Inc.

 

NEVADA

Alderwoods (Nevada), Inc.

 

NEW HAMPSHIRE

Robert Douglas Goundrey Funeral Home, Inc.

St. Laurent Funeral Home, Inc.

ZS Acquisition, Inc.

 

--------------------------------------------------------------------------------


 

NEW MEXICO

Alderwoods (New Mexico), Inc.

 

NEW YORK

Alderwoods (New York), Inc.

Northeast Monument Company, Inc.

 

NORTH CAROLINA

Alderwoods (North Carolina), Inc.

Carothers Holding Company, Inc.

Lineberry Group Inc.

MFH, L.L.C.

Reeves, Inc.

Westminster Gardens, Inc.

 

OHIO

Alderwoods (Ohio) Cemetery Management, Inc.

Alderwoods (Ohio) Funeral Home, Inc.

 

OKLAHOMA

Alderwoods (Oklahoma), Inc.

 

OREGON

Alderwoods (Oregon), Inc.

The Portland Memorial, Inc.

Universal Memorial Centers I, Inc.

Universal Memorial Centers II, Inc.

Universal Memorial Centers III, Inc.

 

PENNSYLVANIA

Alderwoods (Pennsylvania), Inc.

Bright Undertaking Company

H. Samson, Inc.

Knee Funeral Home of Wilkinsburg, Inc.

Nineteen Thirty-Five Holdings, Inc.

Oak Woods Management Company

 

RHODE ISLAND

Alderwoods (Rhode Island), Inc.

 

SOUTH CAROLINA

Alderwoods (South Carolina), Inc.

Graceland Cemetery Development Co.

 

TENNESSEE

Alderwoods (Tennessee), Inc.

Eagle Financial Associates, Inc.

 

TEXAS

Alderwoods (Texas) Cemetery, Inc.

 

--------------------------------------------------------------------------------


 

CHMP Holdings, Inc.

Del Rio Memorial Park, Inc.

DHFH Holdings, Inc.

DHNC Holdings, Inc.

Directors Cemetery (Texas), Inc.

DSP General Partner, Inc.

Earthman Cemetery Holdings, Inc.

Earthman Holdings, Inc.

EDSB Holdings, Inc.

HFCC Holdings, Inc.

HFJC Holdings, Inc.

HFSC Holdings, Inc.

Panola County Restland Memorial Park, Inc.

Pioneer Funeral Plans, Inc.

Travis Land Company

Tyler Memorial Funeral Home and Chapel, Inc.

Waco Memorial Park, Inc.

 

VIRGINIA

Alderwoods (Virginia), Inc.

 

WASHINGTON

Alderwoods (Washington), Inc.

Evergreen Funeral Home and Cemetery, Inc.

Green Service Corporation

S&H Properties and Enterprises, Inc.

Vancouver Funeral Chapel, Inc.

 

WEST VIRGINIA

Alderwoods (West Virginia), Inc.

 

WISCONSIN

Alderwoods (Wisconsin), Inc.

Northern Land Company, Inc.

 

--------------------------------------------------------------------------------